Case 2:17-cv-00222-MCA-MAH Document 92 Filed 09/17/20 Page 1 of 3 PagelD: 710

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

11 Walnut Avenue

Cranford, New Jersey, 07016

Jonathan Mioduszewski, persona propria
NEXT CLEANERS, LLC,

Civil Case No.: 17-222-MCA-MAH
Plaintiff,

VS.

MOTION TO QUASH SUBPENAS AND
JONATHAN MIODUSZEWSKI. PROTECTIVE ORDER
JON SIMKOWITZ, YELLOW BEAR
CLEANERS (WESTFIELD), and
YELLOW BEAR CLEANERS
(CRANFORD),

Defendants.
JON SIMKOWITZ,

Counterclaimant,
VS,
NEXTCLEANERS, LLC,

Counterdefendant.

 

JON SIMKOWITZ,

Third-Party Plaintiff,

VS.

NEXTCLEANERS,.COM OF
WESTFIELD, NEXT CLEANERS OF
CRANFORD, LTD., JOHN DOES 1-
10, JANE DOES 1-10, ABC CORPS. 1-
10, AND XYZ LLCS 1-10,

Third-Party Defendants.

TO:
Julio Gomez, Esq. Joseph Shapiro, Esq.
Case 2:17-cv-00222-MCA-MAH Document 92 Filed 09/17/20 Page 2 of 3 PagelD: 711

Gomez LLC Middlebrooks Shapiro P.C,

310 Morris Avenue, Suite 30] 841 Mountain Avenue, First Floor
Elizabeth, New Jersey 07201 Springfield, New Jersey 07081
Attorneys for Next Cleaners, LLC Attorneys for Jon Simkowitz
jJgomez@gomezllce.com jJshapiro@middlebrooksshapiro.com

COMES NOW, Jonathan Mioduszewski, in persona propria, hereby moves the Court to
quash subpoenas directed to (1) Nexus Resources (Jonathan J, Mioduszewski, Partner), (2) Blue
Sky Investments (Jonathan J. Mioduszewski, Partner), (3) Next Cleaners.com of Westfield
(Jonathan J. Mioduszewski, General Partner) (4) Next Cleaners of C ranford, Ltd (Jonathan J,
Mioduszewski, General Partner). I present the following facts supporting this motion to quash.

I. Service was not proper as said subpoenas served upon me maintain no capacity to
provide performance, as no such person(s) exists. See: Exhibit A.

2. All subpoenas served simultaneously upon me demanding the production of documents
containing sensitive information neither related nor relevant to Plaintiffs original
complaints. See Exhibit B.

3. Said documents and parties have no force after Plaintiff ceased business operations.

4. Plaintiff provided no reasonable or substantial explanation on why outdated, non operable
documents are needed. Mr. Gomez is outside the scope and relevance of his case
investigation and abusing his discovery privileges at the expense our right to privacy and
to be secure in our papers and things.

5. Even if the documents are to prove Mr. Simkowitz as an alleged partner, he is not a party
to or listed anywhere on any of the requested documents, See Exhibit B

6. Plaintiffs attempts to secure these documents are an end-around former council
Heldman’s tireless work within this case. Council Heldman’s work should not be
invalidated as said subpoenas are completely unrelated to the original complaint against

us.
Case 2:17-cv-00222-MCA-MAH Document 92 Filed 09/17/20 Page 3 of 3 PagelD: 712

7. Plaintiff has admits to doing business with a party that has damaged us. See Exhibit C, D.

8. Plaintiff has unclean hands from deliberate actions against us and has not responded to
our letters about such activities. See: Exhibit E.

WHEREFORE, I, Jonathan Mioduszewski respectfully request the Court enter an order to

quash said subpoenas in this matter, issue a protective order against any further baseless

intrusions into our privacy, and close any further discovery to Plaintiff's case investigation.

Respectfully submitted,

BY: Jonathan Mioduszewski

Persona Propria
Date: September 17, 2020
